Citation Nr: 1750359	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, low back (hereinafter "lumbar DDD").

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for genital herpes.

4.  Entitlement to service connection for cervical dysplasia with abnormal pap smear. 

5.  Entitlement to service connection for residuals, left middle finger.

6.  Entitlement to service connection for left ankle disability.




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to February 2007, with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction currently resides with the RO in Atlanta, Georgia. 

This matter was previously remanded in June 2011 and June 2013 to locate the Veteran, determine if she was serving on active duty, and, if not, determine whether she wanted a Decision Review Officer (DRO) or Board hearing.  The Agency of Original Jurisdiction (AOJ) has since complied with the Board's directives.  Accordingly, this matter is properly before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for lumbar DDD and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's genital herpes clearly and unmistakably preexisted service and was not permanently aggravated by service.

2.  The Veteran's cervical dysplasia with abnormal pap smear, clearly and unmistakably preexisted service and was not permanently aggravated by service. 

3.  There is no current disability of the left middle finger.  

4.  There is no current disability of the left ankle. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for genital herpes are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  The criteria for service connection for cervical dysplasia with abnormal pap smear are not met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017). 

3.  The criteria for service connection for residuals of the left middle finger are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that, with regard to the claims adjudicated herein, all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA examinations and opinions were provided.  The Veteran's service treatment records and pertinent post-service treatment records were obtained.  Additionally, the Veteran opted to have an informal telephone conference with a Decision Review Officer (DRO) in lieu of her previously requested hearing before a DRO officer at the RO.  This informal telephone conference was conducted in March 2017, and a report is of record.  The Veteran was also offered the opportunity to testify before the Board, but she declined.  The Board finds that all necessary development has been accomplished.  

Significantly, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

With any claim for service connection, it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only conditions recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.

The Federal Circuit has distinguished between those cases in which a preexisting condition is noted upon entry into service, and cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1132 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; see also 38 U.S.C.A. § 1132.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1132; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

If the claimed condition was not "noted" within the meaning of the presumption of soundness statute, the government must show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Genital Herpes and Cervical Dysplasia

The Veteran contends that that her genital herpes and cervical dysplasia are related to her active duty service.  The Board notes at the outset that genital herpes and cervical dysplasia was not found on her June 2005 examination report, prior to her active duty service.  As such, per the applicable statute and regulation, genital herpes and cervical dysplasia were not noted at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required.  Instead, the Board must first analyze the Veteran's claims by way of the presumption of soundness under 38 U.S.C.A. § 1111 and determine whether there is clear and unmistakable evidence that the injury or disease existed prior to service.

Although there is no indication of genital herpes or cervical dysplasia on the June 2005 examination, private treatment records (associated with the Veteran's service treatment records) show that in September 2003, she tested positive and was treated for herpes simplex type II, and in August 2005 she was given a diagnosis of mild dysplasia of the cervix.  In light of this evidence, the Board finds that there is clear and unmistakable evidence that the Veteran had genital herpes and cervical dysplasia that preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Therefore, the pertinent question becomes whether there is clear and unmistakable evidence that genital herpes and/or cervical dysplasia was not aggravated beyond normal progression during service.  After a thorough review of the evidence of record, the Board finds that this standard is met.  

In that regard, the Veteran was provided a May 2017 VA examination and opinion to assess her genital herpes and cervical dysplasia.  The VA examiner opined that the Veteran's claimed conditions, which clearly and unmistakably existed prior to active service, were not aggravated beyond their natural progression by an in-service event, injury, or illness.  With regard to genital herpes, the examiner's stated rationale was that the Veteran had no recurrence of genital herpes during or after active duty service.  Regarding cervical dysplasia, the examiner explained that there was no indication of progression of the Veteran's cervical dysplasia.  
Thereafter, in July 2017, the VA examiner submitted an addendum for clarification of the opinion regarding the Veteran's cervical dysplasia.  The examiner reiterated that cervical dysplasia was not aggravated beyond its natural progression and explained that the Veteran's cervical dysplasia was not shown as a preoperative diagnoses prior to her August 2007 hysterectomy.  

The Board notes that other than the Veteran's initial diagnosis and treatment in September 2003 for genital herpes, the record does not otherwise indicate that the Veteran had a subsequent outbreak of genital herpes.  Significantly, in March 2017, the Veteran testified that her genital herpes has been the same, pretty well managed and under control.  See March 2017 Informal DRO Hearing.  

Likewise, the treatment record does not show a progression of the Veteran's cervical dysplasia.  The Board notes that the Veteran had abnormal pap smear results prior to active duty service showing low grade squamous intraepithelial lesion (LGSIL) and mild dysplasia.  See June 2005 Examination.   Thereafter, the Veteran's pap smear results did not indicate evidence of worsening.  In pertinent part, in February 2006, pap smear results showed mild dysplasia.  In June 2006, pap smear results showed atypical squamous cells of undetermined significance (ASCUS).  Most significantly, as previously indicated by the VA examiner in July 2017, the Veteran's August 2007 preoperative diagnoses did not include dysplasia, LGSIL, or ASCUS.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for genital herpes and cervical dysplasia.  As such, there is no reasonable doubt to resolve in the Veteran's favor and the claims for service connection for genital herpes and cervical dysplasia are denied.  

Residuals of the Left Middle Finger and Left Ankle Disability

The Veteran asserts that she has current disabilities consisting of residuals of the left middle finger and a left ankle disability and that these disabilities are related to her active duty service.  Nevertheless, the Board finds that service connection for residuals of the left middle finger and left ankle disability is not warranted.

On VA examination in April 2007, the Veteran reported that she had a left middle finger fracture from drill week in 2002.  She also reported that she sprained her ankle in 2002.  X-rays showed normal left third finger and left ankle.  Consequently, the VA examiner indicated that the Veteran's left ankle and left middle finger were normal.  

In May 2017, the Veteran underwent a second VA examination for her left ankle.  On evaluation, range of motion testing was normal.  There was no pain noted on examination.  Although, the examiner noted objective evidence of crepitus, x-rays were unremarkable and were not consistent with a current diagnosis for an ankle condition.  The VA examiner found that the Veteran did not have a current diagnosis associated with his left ankle.  

In July 2017, the VA examiner provided an addendum for clarification.  The VA examiner indicated that although crepitus was found in the previous examination, there was no evidence of chronicity of the left ankle strain that occurred in 2002.  Accordingly, the VA examiner found no current diagnosis for a left ankle strain. 

The Veteran's statements have been considered.  Although she is competent to report treatment and symptoms of a disorder, she is not competent to diagnose a current disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, it is not shown that at any time during the pendency of this appeal the Veteran has had a left middle finger or left ankle disability.  As such, the preponderance of the evidence is against a finding that the Veteran has current residuals of the left middle finger or current left ankle disability.  As it is well-established that the existence of a current disability is the cornerstone of any claim for VA disability compensation, the Veteran's claims for service connection for residuals of the left middle finger and left ankle disability must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

ORDER

Service connection for genital herpes is denied. 

Service connection for cervical dysplasia with abnormal pap smear is denied. 

Service connection for residuals left middle finger is denied. 

Service connection for left ankle disability is denied. 


REMAND

In May 2017, the Veteran underwent a VA examination to assess the etiology of her lumbar DDD.  Upon evaluation and after a review of the record, the VA examiner stated that the Veteran's low back pain condition preexisted service and there was no other evidence that stated otherwise.  Consequently, the VA examiner opined that it was less likely than not that the Veteran's most recent diagnosis of mild levoscoliosis and disc desiccation and narrowing of L4-5 was aggravated beyond natural progression by service.  

The Board finds, however, that remand is warranted for a new VA examination and opinion.  In pertinent part, the VA examiner did not render an opinion as to whether the Veteran's DDD clearly and unmistakably preexisted service and/or was clearly and unmistakably aggravated beyond its natural progression by active duty service.   In such cases, the clear and unmistakable standard is required.  See 38 C.F.R. §§ 3.304, 3.306.  

The Board also finds that remand is required for a new VA examination and opinion with regard to the Veteran's claim for service connection for asthma.  In this regard, the Veteran also underwent a May 2017 VA examination to assess the etiology of her asthma.  The VA examiner found that the Veteran had no current disability for asthma and opined that it was less likely than not that the Veteran had a current asthma condition that was incurred in or caused by service or aggravated beyond natural progression.  Significantly, though, during the pendency of the Veteran's claim, she was assessed with asthma by the April 2007 VA examiner.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (The requirement that a current disability exist is satisfied if the claimant had a disability at the time her claim for VA disability compensation was filed or during the pendency of the claim).  Thus, as the May 2017 VA examiner's opinion was based on an inaccurate factual premise, it is inadequate.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is inadequate).  Accordingly, remand is warranted for a new VA examination and opinion to address the etiology of the Veteran's asthma.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's lumbar DDD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail. 

Based a review of the record, the examiner must provide the following opinions:
a)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that Veteran's lumbar DDD preexisted her active duty service?

b)  If it is determined that lumbar DDD clearly and unmistakably preexisted service, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting DDD was not aggravated beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c)  If lumbar DDD did not clearly and unmistakably preexist service, did it at least as likely as not (50 percent probability or greater) have its onset during service or is it otherwise related to service?

In rendering the above opinions, the examiner is asked to reconcile the inconsistent evidence in the June 2005 examination that indicates the Veteran's spine is clinically normal and, at the same time, notes problems with the left sciatica. 

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the above records request has been completed, to the extent possible, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's asthma.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

Based a review of the record, the examiner must provide the following opinions:

a)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that Veteran's asthma preexisted her active duty service?

b)  If it is determined that asthma clearly and unmistakably preexisted service, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting asthma was not aggravated beyond the natural progression of the condition?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c)  If asthma did not clearly and unmistakably preexist service, did it at least as likely as not (50 percent probability or greater) have its onset during service or is it otherwise related to service?

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After the requested development has been completed, the AOJ shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, the Veteran and her representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


